       Case 2:20-cv-00127-WHA-SMD Document 5 Filed 04/30/20 Page 1 of 1



                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

CEDRIC SEARIGHT, #291520,                    )
                                             )
         Plaintiff,                          )
                                             )
  v.                                         )      CIVIL ACTION NO. 2:20-CV-127-WHA
                                             )
CEDRICK BALDWIN, et al.,                     )
                                             )
         Defendants.                         )

                                         ORDER

        On April 1, 2020, the Magistrate Judge entered a Recommendation (Doc. #4) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for the plaintiff’s failure to file

necessary financial information as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 30th day of April, 2020.




                              /s/ W. Harold Albritton
                              SENIOR UNITED STATES DISTRICT JUDGE
